Deen, Chief Judge.
Walter L. Barnett was indicted, tried by a jury, and convicted of voluntary manslaughter.
1. Defendant contends that the trial court impermissibly allowed his character to be placed in issue. Testimony as to appellant’s gambling activities was admissible to show a motive for the crime. Silvers v. State, 151 Ga. App. 216 (259 SE2d 203) (1979). The evidence showed that the deceased had told several witnesses that the defendant owed him money and he wanted to find him in order to collect the debt, and one of the witnesses testified that it was a gambling debt. A witness’ statement that the defendant had been in jail was volunteered and not responsive to the question asked. As the trial court immediately instructed the jury to disregard the remark, we find no error. Spinks v. State, 151 Ga. App. 79 (258 SE2d 743) (1979).
2. We have reviewed the entire transcript and find that there was ample evidence from which a reasonable trier of fact could find that the defendant was guilty *591beyond a reasonable doubt.
Submitted February 6, 1980
Decided February 25, 1980.
Michael E. Hancock, Thurbert E. Baker, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Margaret V. Lines, Jack E. Mallard, Assistant District Attorneys, for appellee.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.